DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Taneichi reference (WO 2019/026253A1) in view of the Eaton reference (US Patent No. 1,909,489).
4.	Regarding claim 1, the Taneichi reference discloses:
a bolt-nut (FIG. 7) comprising:
a nut (1) to be threaded onto a bolt (9),
the nut (1) including:
a nut body (2) in a substantially cylindrical shape (FIG. 6):
plural nut divided bodies formed by dividing said nut body in a circumferential direction (FIG. 6);
a cover body (5, 7b) in a substantially cylindrical shape for covering the nut body (FIG. 5):
a cover-side tapered portion (FIG. 5—bottom portion) formed such that an inner diameter of an inner wall of the cover body is gradually reduced toward one end portion of said cover body (FIG. 5—the cover body inner wall decreases towards the bottom of (FIG. 5));
a nut-side tapered portion (FIG. 3) formed such that an outer diameter of an outer wall of the nut body is reduced toward one end portion thereof so as to correspond to said cover-side tapered portion (FIG. 3):
a spring (6) that is accommodated together with the nut body (2) in the cover body (5, 7b) and is disposed on another end portion side of the cover body (FIG. 2): and
a lid body (7a) that covers the other end portion of the cover body (5, 7b).
The Taneichi reference discloses the invention as essentially claimed.  However, the reference fails to disclose wherein a bolt screw as a ridge of the bolt and a nut screw as a ridge of the nut body have unequal pitches that are different from each other.
	The Eaton reference teaches it is conventional in the art of fasteners to provide as taught in (Page 1, column 1, line 49 to Page 2, column 2, line 56) wherein a bolt screw as a ridge of the bolt and a nut screw as a ridge of the nut body have unequal pitches that are different from each other (Page 1, column 1, line 49 to Page 2, column 2, line 56).  Such configurations/structures would allow the conditions of stress to be greatly improved (Page 1, column 1, line 49 to Page 2, column 2, line 56).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the bolt-nut of the Taneichi reference, such that the bolt-nut further includes wherein a bolt screw as a ridge of the bolt and a nut screw as a ridge of the nut body have unequal pitches that are different from each other, as clearly suggested and 
taught by the Eaton reference, in order to allow the conditions of stress to be greatly improved (Page 1, column 1, line 49 to Page 2, column 2, line 56).
5.	Regarding claim 2, the Taneichi reference further discloses:
wherein the nut has:
a moving state where, when the bolt is inserted from an insertion hole that is formed in an end portion on a side where the cover-side tapered portion of the cover body is formed, the nut divided bodies are pressed against the spring to move to the lid body side [Paragraph 0023 Description of Embodiments]:
a meshing state where the nut divided bodies move to the insertion hole side by an urging force of the spring and the bolt screw and the nut screw loosely mesh with each other [Paragraph 0023 Description of Embodiments]; and
a fastened state where the nut is threaded in a direction of being pressed against an object disposed on the bolt so as to cause the nut divided bodies to further move to the insertion hole side and where the bolt screw and the nut screw tightly mesh with each other [Paragraph 0033 Description of Embodiments], and
in the meshing state, a surface of the nut screw located on an outer side at each end of the nut body is in contact with the bolt screw [Paragraph 0033 Description of Embodiments].
6.	Regarding claim 3, the Taneichi reference further discloses:
wherein the meshing state is a state where the nut is detached from the bolt (capable of).
The Taneichi reference discloses the invention as essentially claimed.  However, the Taneichi reference fails to disclose when the bolt screw is deformed in the fastened state.
The Eaton reference teaches it is conventional in the art of fasteners to provide as taught in (Page 1, column 1, line 49 to Page 2, column 2, line 56) when the bolt screw is deformed in the fastened state (Page 1, column 1, line 49 to Page 2, column 2, line 56).  Such 
configurations/structures would allow the conditions of stress to be greatly improved (Page 1, column 1, line 49 to Page 2, column 2, line 56).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the bolt-nut of the Taneichi reference, such that the bolt-nut further includes when the bolt screw is deformed in a fastened state, as clearly suggested 
and taught by the Eaton reference, in order to allow the conditions of stress to be greatly improved (Page 1, column 1, line 49 to Page 2, column 2, line 56).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747